DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant's traversal in the reply filed May 13, 2022 was not found persuasive for the reasons set forth in the last office action.  The restriction was made final.  Accordingly, claims 1-23, 30-33, 35 and 36 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
Claims 24-27, 29 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over KNOERR (WO 2009007579 ) in view of Gane (US 2010/0084346) as set forth in the last office action and reiterated below. 
	Claim 24-26: Knoerr teaches copper-based composite material for water contamination wherein the composite material comprises a calcium carbonate surface- treated with copper based compound (translation copy, page 2). The copper-based compound comprises water-soluble copper salts which include copper chloride, -nitrate, -sulfate, -phosphate and -oxide (Knoerr, translation copy, page 3, 7 paragraph). In the same field of endeavor, Gane teaches surface-reacted calcium carbonate for water purification wherein the calcium carbonate has a specific surface area of 20-200 m2/g (Gane, para. 0030) which is within the claimed range of 15-200 m2/g, a grain diameter of 1 to 50 m (Gane, para .0021) which is well within and overlapping the claimed range of 2 to 150 m. The surface-reacted calcium carbonate is formed from a natural calcium carbonate with a carbon dioxide and a strong acid (e.g. sulfuric acid of hydrochloric acid) (Gane, para. 0016-0018) which acids donate H3O cations. The POSITA would have found it obvious to utilize the surface-reacted calcium carbonate of Gane in place of the calcium carbonate for its optimal capability of absorbing heavy metal ions in contaminated water (Gane, Examples).
	Claim 27: Knoerr teaches copper-based material including deviline (CaCu4(SO4)2(OH)6(H20) and posnjakite (Cu4(SO4)(OH)s(H20) (translation copy, page 4, 10" paragraph).
	Claims 29 and 37: See claims 24-26 above.
	Claim 38:  The surface-reacted calcium carbonate is taught by Gane and is formed by the same reaction as disclosed in the instant specification; that is, a reaction between a natural calcium carbonate with carbon dioxide and a strong acid (Gane, para. 0016-0018).  The surface treating is taught by Knoerr using the same method and the same treating agent under the same treating conditions as disclosed in the instant specification; that is, contacting the calcium carbonate with a solution of  water-soluble copper salts which include copper chloride, -nitrate, -sulfate, -phosphate and 
-oxide (Knoerr, translation copy, page 3, 7th  paragraph) and forming copper-based salt on the surface of the calcium carbonate upon heating between 5-200oC (Knoerr, translation copy, page 5, penultimate paragraph), which overlaps the heating temperature range of 20-200C of the claimed invention.  Thus, when the calcium carbonate of Knoerr is replaced with the surface-reacted calcium carbonate of Gane, the reaction between the copper salts and the reacted surface of the calcium carbonate would necessarily immobilize the treating agent onto the surface of the surface-reacted calcium carbonate of Gane and the surface immobilization would necessarily result in the intraparticle-intruded pore volume within the range as claimed.

Claims 28 and 34 stand rejected under 35 U.S.C. 103 as being unpatentable over Knoerr and Gane, and further in view of Brunner (US 2017/0218148) as set forth in the last office action and reiterated below.
	Knoerr and Gane teach the claimed calcium carbonate as discussed above. Brunner teaches surface-treated calcium carbonate comprising additives including insoluble zinc salt (zinc stearate), amines, carboxylic acids (Brunner, para. 0214) for the purpose of hygienic application, filtration materials, agricultural applications, industrial applications, packaging applications (Brunner, para. 0057). In light of Brunner’s teaching, the POSITA would be motivated to further including the additives taught by Brunner in order to expand the applications of the surface-reacted calcium carbonate.

Response to Arguments
Applicant argues that the difference between the claimed invention and the surface-treated calcium carbonate of the prior art is that the instant claims “require a surface-treated surface-reacted calcium carbonate containing at least one water insoluble metal compound formed from a metal provided as a metal salt immobilized o the surface of the surface-reacted calcium carbonate”.  The Applicant emphasizes the meaning of “immobilizing” as provided in the instant specification which is different from the prior art in that it is not merely absorbed or coated, but is formed by a reaction between the surface-treatment agent with the surface-reacted calcium carbonate.
In response, the Examiner notes that the surface-reacted calcium carbonate is taught by Gane and is formed by the same reaction as disclosed in the instant specification; that is, a reaction between a natural calcium carbonate with carbon dioxide and a strong acid (Gane, para. 0016-0018).  The surface treating is taught by Knoerr using the same method under the same treating conditions as disclosed in the instant specification; that is, contacting the calcium carbonate with a solution of  water-soluble copper salts which include copper chloride, -nitrate, -sulfate, -phosphate and 
-oxide (Knoerr, translation copy, page 3, 7th  paragraph) and forming copper-based salt on the surface of the calcium carbonate upon heating between 5-200oC (translation copy, page 5, penultimate paragraph), which overlaps the heating temperature range of 20-200C of the claimed invention.  When the calcium carbonate of Knoerr is replaced with the surface-reacted calcium carbonate of Gane, the reaction between the copper salts and the reacted surface of the calcium carbonate would necessarily immobilize the treating agent onto the surface of the surface-reacted calcium carbonate of Gane because the surface treatment method of Knoerr is same as that of the claimed invention and the formation of the surface-reacted calcium carbonate taught by Gane is same as that of the claimed invention as discussed above.
Applicant's arguments filed July 26, 2022 have been fully considered but they are not persuasive. for the reasons discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



November 4, 2022